UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-02737-CJC (DFM) Date: April 3, 2020

 

Title Miguel Gutierrez v. W.L. Montgomery

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

Proceedings: (IN CHAMBERS) Order to Show Cause Why Petition Should Not Be Dismissed

 

 

 

On March 24, 2020, Miguel Gutierrez (“Petitioner”) filed a Petition for Writ of Habeas
Corpus by a Person In State Custody under 28 U.S.C. § 2254. See Dkt. 1. The Petition challenges
Petitioner’s 2012 conviction for first degree murder. See id. at 2. In a separate federal habeas
petition filed in 2016, Petitioner challenged the same 2012 judgment of conviction. See Gutierrez
v. Montgomery, No. 16-02309-CJC (DFM) (C.D. Cal. filed April 5, 2016), Dkt. 1. Petitioner’s
stated ground for relief in the instant Petition appears duplicative of the grounds raised in his 2016
petition. That action is currently stayed so that Petitioner can exhaust his state remedies.

To the extent that Petitioner wishes to add claims to his 2016 petition, he should file a
motion for leave to amend the petition in Case No. 16-02309. Federal law generally prohibits
successive § 2254 habeas petitions raising the same claims and also prohibits successive § 2254
habeas petitions raising different claims with certain exceptions. See 28 U.S.C. § 2244(b).
Petitioner is therefore ORDERED to show cause in writing within 14 days of the date of this order
why the Court should not dismiss this action for lack of jurisdiction.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
